DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, in view of Applicant’s response filed 1/7/2022 P. 10-13, the prior art of record does not fairly teach nor render obvious the limitations “each of the plurality of first electroconductive patterns that overlap with another of the first electroconductive patterns, when seen from above the surface, shares a central axis that passes through each such overlapping first electroconductive pattern” in the arrangement as recited in the claim. Claims 2-10 directly or indirectly depend from claim 1.
Regarding Claim 11, in view of Applicant’s response filed 1/7/2022 P. 10-13, the prior art of record does not fairly teach nor render obvious the limitations “each of the plurality of first electroconductive patterns that overlap with another of the first electroconductive patterns, when seen from above the surface, shares a central axis that passes through each such overlapping first electroconductive pattern” in the arrangement as recited in the claim. Claims 12-20 directly or indirectly depend from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845      

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845